Citation Nr: 1029349	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly pension.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.  

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
December 1962 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A June 2005 rating decision denied 
service connection for PTSD, and a September 2006 rating decision 
denied the Veteran's request to reopen a previously denied claim 
for service connection for a seizure disorder on the grounds of 
no new and material evidence.

In June 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a Travel Board hearing in Houston, Texas.  
A transcript of the hearing is in the Veteran's file.  

In compliance with Clemons v. Shinseki, the Board has 
recharacterized the issue of service connection for posttraumatic 
stress disorder to read "service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder," 
as shown on the title page of this decision.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant 
without medical expertise cannot be expected to precisely 
delineate the diagnosis of his mental illness; he filed a claim 
for the affliction that his mental condition, whatever it is, 
causes him).

The claims of entitlement to service connection for a seizure 
disorder and and an acquired psychiatric disorder are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the claim of service connection 
for special monthly pension.

2.  In a rating decision in December 1984, the RO denied service 
connection for a seizure disorder; after the Veteran was notified 
of the adverse decision and of his right to appeal, he did not 
appeal and the decision became final by operation of law based on 
the evidence then of record. 

3.  The evidence presented since the December 1984 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a seizure 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the 
claim of entitlement to special monthly pension have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The additional evidence presented since the rating decision 
by the RO in December 1984, denied the claim of service 
connection for a seizure disorder, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the 
previously denied claims of service connection for a seizure 
disorder, which is the only issued decided in this decision, 
further discussion here of compliance with the VCAA is not 
necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Special monthly pension 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the Veteran or his 
authorized representative.  38 C.F.R. § 20.204.  

During the June 2010 Board hearing the Veteran's and his 
representative advised that the Veteran no longer desired to 
pursue his claim for entitlement to a special monthly pension.  
See Hearing Transcript, p. 2.

As the Veteran has withdrawn his appeal for entitlement to 
special monthly pension, the Board does not have jurisdiction to 
review the matter and the appeal is dismissed.  38 U.S.C.A. § 
7105. 

II.  New and material evidence, seizure disorder

In a rating decision in September 2006, the RO purportedly 
reopened, and then denied anew, a previously denied service 
connection for a seizure disorder. 

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).

An unappealed rating decision becomes final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is presented.  If the claim is reopened, the 
claim will be reviewed on the merits with consideration given to 
all the evidence of record.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As the application to reopen the claim was received in January 
2006, after the regulatory definition of new and material was 
last amended in August 2001, the current regulatory definition of 
new and material evidence applies.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

The record shows that in December 1984 the RO denied service 
connection for a seizure disorder on the grounds that the 1980 
onset of seizures was too long after the 1966 service related 
motor vehicle accident to be etiologically related to that event.  
After the Veteran was notified of the rating decision in December 
1984 and of his right to appeal, he did not appeal; and by 
operation of law the rating decision became final based on the 
evidence then of record. 

Evidence Previously Considered

The evidence previously considered consisted of the following.  

*	A "Statement of Medical Examination and Duty Status" dated 
November 28, 1966, which confirms that the Veteran was 
admitted for inpatient care for a "moderately severe" 
laceration of the scalp and a "moderately severe" 
concussion of the brain on July 30, 1966, subsequent to a 
motor vehicle accident that occurred.  

*	A "Report of Investigation" dated January 25, 1967, which 
informs that the Veteran was enroute to Camp Ripley, 
Minnesota, in a privately owned vehicle on July 30, 1966, 
to participate in a 13 day active duty for training, which 
began on July 31, 1966.  

*	The report of a VA examination done in May 1984, in which 
the examiner remarked that "it is possible" that the head 
injury of 1966 was related to the Veteran's seizures, but 
then averred that the time of the trauma and the onset of 
the first seizure was "too long to be etiologically 
related."

Additional Evidence and Analysis 

The RO previously denied the claim of service connection for a 
seizure disorder because the onset of the first seizure in 1980 
was too long to be etiologically related to the 1966 head injury.   

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim; that is, the lack of evidence of a back 
disability during service or evidence relating a current back 
disability to service.  

The additional evidence, in pertinent part, consists of the 
report of a September 2006 C&P neurological examination, which 
documents the Veteran as stating that he began having seizures 
about four months after the 1966 motor vehicle accident; that he 
was "treated with Dilantin on or about 1970;" and that he began 
having seizures while awake several years later.

This evidence is new in that it was not of record at the time of 
the 1984 decision.  It also relates to an unestablished fact 
necessary to substantiate the claim; that is, evidence of a 
possible association between the Veteran's seizures and the 1966 
motor vehicle accident.  The evidence consequently raises a 
reasonable possibility of substantiating the claim of service 
connection for a seizure disorder, and therefore constitutes new 
and material under 38 C.F.R. § 3.156.


ORDER

The appeal of the claim of service connection for a neck disorder 
is dismissed.

As new and material evidence has been presented, the claim of 
service connection for a seizure disorder is reopened, and to 
this extent only the appeal is granted. 


REMAND

Before a decision on the issues of service connection for a 
seizure disorder and a psychiatric disorder can be made, further 
development, as described below, is warranted.

With regard to the Veteran's claim for service connection for a 
seizure disorder, STRs dated in November 1966 show that the 
Veteran was hospitalized for nearly two weeks commencing July 30, 
1966, for treatment for a "moderately severe" brain concussion 
and "moderately severe" laceration of the scalp secondary to a 
motor vehicle accident; however, respective treatment records 
from the Buena Vista County Hospital have not been requested..  

In October 1984 a VA Compensation and Pension (C&P) examiner 
averred that it was possible that the Veteran's seizures were 
related to the head injury he sustained in the 1966 motor vehicle 
accident.  In September 2006 another C&P examiner averred that he 
was unable to relate the Veteran's seizure disorder to his 
accident during military service "without resorting to frank 
speculation;" but noted that the Veteran "could benefit from 
neuroimaging; an electroencephalogram evaluation; laboratory 
screens; and referral to the neurology seizure clinic.  He added 
that he "would be glad to "dictate an addendum" should 
evidence from the recommended studies "suggest an increased 
likelihood of focal brain trauma."  Unfortunately, there is no 
indication that the recommended studies were done.  Remand for 
further development, including an opinion as to a nexus to 
service, is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (providing that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to do 
so, he must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  On remand a 
request for the 1966 hospital records, and for records compiled 
pursuant to the Veteran's application for Social Security 
disability benefits, should also be made.  38 C.F.R. § 3.159(c).

As regards his claim for an acquired psychiatric disorder, the 
Veteran says that he worked as a paratrooper during service, and 
reports having witnessed, on one occasion, the death of fellow 
crewmember(s) at Fort Bragg.  He reports that a stabilizer cable 
broke and cut the chutes of several of his crewmembers.  He says 
that he witnessed the entire event from the ground, about 100 
yards away.  DD-214 confirms the Veteran's receipt of a 
parachutist badge.  A November 1966 STR shows a diagnosis of 
"psychoneurosis, anxiety type."  Post-service medical records 
chronicle treatment for major depressive disorder with psychotic 
features and PTSD, and the Veteran testified that he has a 
current diagnosis of and is in treatment for PTSD.  As there is 
evidence of a current psychiatric disorder, and evidence of a 
possible nexus to service, remand for verification of the alleged 
stressor event, and provisions to the Veteran of a psychiatric 
examination, is warranted.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Attempt to verify the Veteran's account of 
an alleged parachute mishap on Fort Bragg in 
or around September 1964, in which several 
servicemen were killed when their parachutes 
were cut by a broken stabilizer cable.  Said 
efforts must be documented in the claims 
file.  

2.  Obtain VA treatment records compiled since 
March 11, 2009.  

3.  Ask the Veteran to submit, or authorize VA 
to obtain on his behalf, records dating from 
July 30, 1966, to August 12, 1966, from Buena 
Vista County Hospital in Storm Lake, Iowa.  If 
no such records are found, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain the Veteran's disability records 
from the Social Security Administration.  If 
the records do not exist, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).

5.  Schedule the Veteran for the tests 
recommended by the September 2006 C&P 
neurology examiner.  After these tests have 
been done, return the claims file to the 
September 2006 examiner for amplification of 
his opinion.  The examiner is specifically 
requested to state whether it is at least as 
likely as not that the Veteran's seizures are 
related to the head injury he sustained in the 
1966 motor vehicle accident.

IF THE SEPTEMBER 2006 EXAMINER IS NO LONGER 
AVAILABLE, send the claims file for review by 
a traumatic brain injury examiner.  The 
examiner is specifically requested to opine as 
to whether it is at least as likely as not 
that the Veteran's seizure disorder is related 
to service; specifically, the head injury he 
sustained in 1966 motor vehicle accident.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  

Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against causation.

If the traumatic brain injury examiner 
determines that further testing is warranted 
the Veteran should be scheduled accordingly.

A rationale for all opinions proffered must be 
set forth in the examination report.

6.  Afford the Veteran a VA examination to 
determine whether it is at least as likely as 
not that the Veteran has posttraumatic stress 
disorder based on the Veteran's 1966 motor 
vehicle accident and/or the Veteran's 
witnessing of the death of fellow crewmembers 
in a parachute jump (if the latter is 
verified.)  The claims file must be made 
available to, and reviewed by, the examiner.

If there is a diagnosis other than 
posttraumatic stress disorder, the examiner is 
asked to express an opinion as to whether it 
is at least as likely as not that said 
psychiatric disorder is related to the 
Veteran's active military service, including 
the "moderately severe" concussion he 
sustained in the 1966 motor vehicle accident.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  

Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against causation.

A rationale for all opinions proffered must be 
set forth in the examination report.

7.  After the above development is completed, 
adjudicate the claims.  If the benefits remain 
denied, furnished the Veteran a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


